Dear Sheriff Wagner:
You have requested an opinion of this Office regarding whether the Rapides Parish Sheriff's Office ("Sheriff's Office") may donate a surplus police vehicle to the Renaissance Home for Youth ("Renaissance Home") in Alexandria, Louisiana. In your request, you specifically reference the ability of your office to donate surplus property to other law enforcement agencies and inquire as to whether Renaissance Home is considered a law enforcement agency that could receive such a donation.
In your request, you set forth that Renaissance Home is a non-profit corporation that operates a juvenile detention center; your further note that Renaissance Home was originally licensed by the State in 1974, is funded by an ad valorem tax, and is accredited by the American Correctional Association.
Every expenditure of public funds by a political subdivision like the Sheriff's Office, must be addressed in light of Louisiana Constitution, specifically Article VII, Section 14(A), which states as follows:
  Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private. . .
While the general rule prohibits political subdivisions from donating funds, credit, property, or things of value, the legal authority for your office to donate surplus property to other law enforcement agencies is allowed by La.Const. Art. VII, Sec. 14(E), an exception to the general rule, which provides: *Page 2 
  (E) Surplus Property. Nothing in this Section shall prevent the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.1
The Rapides Parish Sheriffs Office, through its Law Enforcement District, is a political subdivision as defined in La.Const. Art. VI, Sec. 44(2). Renaissance Home, although funded by an ad valorem tax, is a non-profit corporation and is not a political subdivision whose functions include public safety.2
Therefore, the Rapides Parish Sheriff's Office is not authorized to make the desired donation described above.
While La.Const. Art. VII, Sec. 14(E) does not allow such a donation, the Rapides Parish Sheriffs Office may, however, sell the surplus vehicle at a public auction conducted pursuant to La.R.S. 49:125, through an Internet computer auction pursuant to La.R.S. 33:4711.1, or at a public sale under La.R.S. 33:4712(F) if the vehicle to be sold is appraised at less than $5,000.3
La.R.S. 49:125 is the general rule governing the sale of surplus property by political subdivisions such as the Rapides Parish Sheriff's Office, which states that "the state or any board, commission, department or agency of the state or any political subdivision of the state is hereby authorized to sell surplus movable property at public auction, in addition to the other methods provided by law for such sales." La.R.S. 33:4711.1 authorizes a political subdivision to sell surplus property through the use of electronic technology, including Internet websites that facilitate such sales whether privately or publicly owned. The statute allows the political subdivision to pay the costs associated with the sale from the proceeds of such sale.4 La.R.S. 33:4712(F) authorizes a political subdivision to sell movable property, which has an appraised value of $5,000 or less, at private sale provided there is a resolution passed that gives the reasons for the action and setting therein the minimum price and terms of the sale. In addition, notice of the *Page 3 
resolution and proposed sale must be published at least fifteen days prior to the date of the sale and the sale must be made to the highest bidder.5
Accordingly, it is the opinion of this Office that the Rapides Parish Sheriff's Office may not donate a surplus police vehicle to Renaissance Home pursuant to La.Const. Art. VII, Sec. 14(E) because Renaissance Home is not a political subdivision of the State whose functions include public safety The Rapides Parish Sheriffs Office may, however, sell the surplus police vehicle pursuant to the procedures outlined in La.R.S. 49:125, La.R.S. 33:4711.1 or La.R.S. 33:4712(F).
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ DANIEL D. HENRY JR. Assistant Attorney General
  JDC/DDH/jv
1 La.R.S. 38:2319.21 also permits the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.
2 La.Const. Art. VI, Sec. 44(2) defines a political subdivision as "a parish, municipality, and any other unit of local government, including a school board and a special district authorized by law to perform governmental functions." Since Renaissance Home is not authorized by law to perform governmental functions, it is not a political subdivision.
3 While La.R.S. 33:4712(F) specifically states "municipalities," prior opinions of our office have stated that political subdivisions such as the Sheriff's Office are also authorized to use the sale procedures set forth in La.R.S. 33:4712. La. Atty. Gen. Op. No. 09-0038, see also, La. Atty. Gen. Op. Nos. 92-606 and 03-0056.
4 La. Atty. Gen. Op. No. 07-0096.
5 La. Atty. Gen. Op. No. 09-0038.